DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10 August 2022 has been entered.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-12 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 1-3,5,10 rejected under 35 U.S.C. 103 as being unpatentable over Gustafson; Eric J. et al. (US 9386239 B2) in view of Koide; Atsushi et al. (US 20120212805 A1) 
Regarding claim 1, Gustafson teaches, 
An optical system (3:3-5 and Fig. 1, “thermal camera system” as depicted in Fig. 1) comprising: 
a housing; (3:5-7, thermal camera system including “housing 110”) 
a thermal camera disposed inside the housing; (6:55-67 and Fig. 4, “focal plane array 415 (or other suitable infrared detector)” inside of housing as depicted in Fig. 4)
an optical window coupled to an opening of the housing; (3:12-13 and Fig. 1, “thermal camera system also includes a front window 120” that includes “one or more lenses” on the front of the housing as depicted in Fig. 1) and 
a heater assembly (5:20-35, “combination of materials described herein is used to efficiently apply heat from the heating element”) comprising: 
a window heater; (5:7-19 and Fig. 4, front cover including “heating element 220” that “conducts the heat from the heating element into the front window 120 as well as the focal plane array 215”) and 
at least one connector (6:22-32 and Fig. 4, “body of the mounting structure 420”) extending from the window heater, (6:22-32 and Fig. 4, “body of the mounting structure 420” in contact with “heating element 410” as depicted in Fig. 4) wherein the window heater is thermally coupled to an inner surface of the optical window, (6:55-67,7:1-31, and Fig. 4, “heat also flows through body of the mounting structure 420 to the front window 405, which can include optical elements such as lenses” such as the “optical cover 406 and/or lens 407”) wherein the window heater is configured to maintain the optical window at a desired temperature. (6:55-67, “heat flow to the optics of the lens assembly heats them up in order to remove any condensation or ice that would otherwise form thereon. As the temperature of the ambient environment drops toward freezing temperatures, the heating element can be activated, preventing icing of the front window.”)
		and 
a thermal baffle, (4:26-63 and Fig. 3, “thermal isolator 230”) such that the window heater is not within the field of view of the camera, (4:26-63, such that the “mounting structure” coupled to the thermal isolator 230 of the front cover “is spatially separated from the housing” as depicted in Fig. 3 which the thermal isolator and mounting structures are significantly larger in diameter than the front window 120) wherein the thermal baffle comprises a thermally-insulating material. (4:26-63 and Fig. 3, “thermal isolator 230” fabricated from suitable low thermal conductivity materials such as “a plastic material such as polycarbonate resin thermoplastic”)
	but does not explicitly teach, 
a thermal baffle, wherein the thermal baffle is configured to block or mask the window heater from a field of view of the thermal camera, 
	However, Koide teaches additionally, 
a thermal baffle, (¶40 and Fig. 2, “heat radiation walls 6a”) wherein the thermal baffle is configured to block or mask the window heater (¶40 and 37, “actuator 20” where there is “heat emitted from the actuator 20 as a heat source”) from a field of view of the thermal camera (¶40, “transmission of heat generated in a heat source to a center portion of the lens barrel is prevented” by using “heat radiation walls 6a”) such that the window heater is not within the field of view of the thermal camera, (¶33, “structure is adopted that the actuator 20 is separated by being surrounded by walls to prevent reflection of heat emitted from the actuator 20 as a heat source on a photographed image”) 
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to combine the thermal imaging system of Gustafson with the wall arrangement of Koide which arranges walls around a potential heat source. The use of this design inhibits temperature elevations from being affected by temperature elevations that would adversely affect the image quality.  

Regarding claim 2, Gustafson in view of Koide teaches the limitation of claim 1, 
	Gustafson teaches additionally,
window heater (Fig. 3, “front cover” including elements such as “heating element 220” as part of the materials used to “efficiently apply heat”) comprises: 
a pressure-sensitive adhesive (PSA); (4:64-67,5:1-6, and fig. 3, “An O-ring 232” as depicted in Fig. 3 as part of the front cover to “form a seal with the housing” that “prevents heat flow to the housing”)
a two-layer flexible printed circuit board (flex PCB); (4:10-25 and Fig. 3, heating element is a “flexible heater” made of a “flexible silicone etched foil heater” bonded to the “peripheral surface of the mounting structure”) and 
a stiffener. (5:7-17,3:61-67, 4:1-9, and Fig. 3, front cover including “mounting structure” such that mounting structure 210 is “fabricated from a material with high thermal conductivity” such as “metallic materials” that provide mechanical support as depicted in Fig. 3)

Regarding claim 3, Gustafson in view of Koide teaches the limitation of claim 2,
Gustafson teaches additionally,
PSA or the stiffener comprises a thermally-conductive material. (5:7-17,3:61-67, 4:1-9, and Fig. 3, front cover including “mounting structure” such that mounting structure 210 is “fabricated from a material with high thermal conductivity” such as “metallic materials” that provide mechanical support as depicted in Fig. 3)

Regarding claim 5, Gustafson in view of Koide teaches the limitation of claim 2, 
Gustafson teaches additionally,
Stiffener (5:7-17, “mounting structure 210”) comprises at least one of: 
stainless steel, aluminum, or copper. (5:7-17,3:61-67, 4:1-9, and Fig. 3, front cover including “mounting structure” such that mounting structure 210 is “fabricated from a material with high thermal conductivity” such as “copper, zinc, brass, other materials with high thermal conductivity and moderate strength”)

Regarding claim 10, Gustafson in view of Koide teaches the limitation of claim 1, 
	Gustafson teaches additionally,
optical window comprises at least one of: germanium or silicon. (3:44-60, “optical system includes a germanium lens”)

Claim 4 rejected under 35 U.S.C. 103 as being unpatentable over Gustafson; Eric J. et al. (US 9386239 B2) in view of Koide; Atsushi et al. (US 20120212805 A1) in view of Nunnink; Laurens et al. (US 20190361194 A1)
Regarding claim 4, Gustafson in view of Koide teaches the limitation of claim 2, 
Gustafson teaches additionally,
flex PCB comprises: 
at least one heater element; (4:10-25 and Fig. 2, “heating element 220” is an “etched foil heater available from NorthEast Flex Heaters Inc. of Warwick, R.I”) 
	But does not explicitly teach,
at least one window temperature sensor.
	However, Nunnink teaches additionally, 
	flex PCB (¶59 and Fig. 12, “flexible PCB 1288”) comprises: 
at least one window temperature sensor. (¶59, “flexible PCB 1288 can also include a temperature sensor” 1290 that contacts the side of the barrel 1160, and measures the present temperature of the lens unit)
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to combine the thermal imaging system of Gustafson with the wall arrangement of Koide with the temperature sensor of Nunnink to measure the temperature of the lens unit. This sensor can provide feedback to control the temperature of the lens. 

Claim 6 rejected under 35 U.S.C. 103 as being unpatentable over Gustafson; Eric J. et al. (US 9386239 B2) in view of Koide; Atsushi et al. (US 20120212805 A1) in view of Cooper; Erwin E. (US 3786269 A)
Regarding claim 6, Gustafson in view of Koide teaches the limitation of claim 1, 
	But does not explicitly teach the additional limitation of claim 6,
	However, teaches additionally, 
thermal baffle (6:46-64 and Fig. 4, “coldshield 83 and coldshield baffle 82”) comprises one or more protrusions (6:46-64, “coldshield baffle 82 also has an elongated opening”) to define the field of view of the thermal camera (4:46-64, “elongated opening therein to limit the field of view of the array”) and prevent light from impinging onto the thermal camera. (6:46-64, “coldshield 83” with opening therein to “limit the field of view of the array of infrared detectors”)
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to combine the thermal imaging system of Gustafson with the wall arrangement of Koide with the shield of Cooper which has a shield with a baffle that limits the field of view of the detector. This allows for controlling the field of view to a desired angle to prevent unwanted radiation impinging on the detector. 

Claim 7,8 rejected under 35 U.S.C. 103 as being unpatentable over Gustafson; Eric J. et al. (US 9386239 B2) in view of Koide; Atsushi et al. (US 20120212805 A1) in view of CHU; Yi-Chih et al. (US 20120170119 A1)
Regarding claim 7, Gustafson in view of Koide teaches the limitation of claim 6,
	But does not explicitly teach the limitation of claim 7,
	However, Chu teaches additionally, 
window heater (¶24, “heater (10)”) comprises a flat annulus shape (¶24 and 23, “heater (10)” are “flat annular” with the torus shape and flat as depicted in Fig. 10) having a first surface coupled to the optical window (¶24, heater (10) transmits through thermal gasket (20) in full “contact with the inner side of the protective lens (42) in order to transmit the heat effectively to the protective lens (42).”) and a second surface coupled to the thermal baffle. (¶24 and Fig. 10, “Corresponding slot (451) in designed at the top of the supporting element (45) to fix the heater (10) in the slot” which holds the heater above the circuit panel (441) as depicted in Fig. 10)
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to combine the thermal imaging system of Gustafson with the wall arrangement of Koide with the heat element of Chu which is annular in shape. This arrangement effectively transmits heat to the lens while not applying such heat to the circuit. 

Regarding claim 8, Gustafson in view of Koide teaches the limitation of claim 1,
	But does not explicitly teach the additional limitation of claim 8,
	However, Chu teaches additionally, 
an alignment liner (¶23,24, and Fig. 10, “thermal gasket (20)”) configured to assist alignment of the window heater with respect to the optical window. (¶24, “ thermal gasket (20) is in full fully contact with the inner side of the protective lens (42)” to transmit heat from the heater (10) to the protective lens (42) as depicted in Fig. 10)
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to combine the thermal imaging system of Gustafson with the wall arrangement of Koide with the heat element of Chu which is annular in shape. This arrangement effectively transmits heat to the lens while not applying such heat to the circuit. 

Claim 9 rejected under 35 U.S.C. 103 as being unpatentable over Gustafson; Eric J. et al. (US 9386239 B2) in view of Koide; Atsushi et al. (US 20120212805 A1) in view of CHIEN; Liang-Cheng (US 20190208577 A1)
Regarding claim 9, Gustafson in view of Koide teaches the limitation of claim 1,
	But does not explicitly teach the additional limitation of claim 9,
	However, Chien teaches additionally, 
heater assembly comprises a flexible material, (¶17 and Fig. 4, “heating sheet 123” on the outer surface of the “of the thermal sleeve 121”) wherein the flexible material comprises at least one of: polyimide, polyester, polyether ether ketone (PEEK), or flexible silicon. (¶17, “heating sheet 123 can be realized by a polyimide (PI) film”)
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to combine the thermal imaging system of Gustafson with the wall arrangement of Koide with the material of Chien which uses a polyimide film. The polyimide provides an acceptable medium to generate heat. 

Claim 11 rejected under 35 U.S.C. 103 as being unpatentable over Gustafson; Eric J. et al. (US 9386239 B2) in view of Koide; Atsushi et al. (US 20120212805 A1) in view of Frank; Jeffrey D. et al. (US 7612799 B1)
Regarding claim 11, Gustafson in view of Koide teaches the limitation of claim 1,
	But does not explicitly teach the additional limitation of claim 11,
	However, Frank teaches additionally, 
an interior sensor, (8:6-15, “relative humidity (RH) may be provided by sensor 65 (FIG. 2), which may also represent or include a temperature sensor to provide the measured temperature (T)”) wherein the interior sensor is disposed within an interior cavity of the housing, wherein the interior sensor is configured to provide information indicative of a temperature and a humidity of the interior cavity of the housing. (7:46-58, “internal moisture condensation point or dew point within infrared camera 10 (FIG. 1) may be a function of infrared camera temperature (e.g., air temperature within housing 15) and internal humidity level (e.g., measured humidity from sensor 65 of FIG. 2)”)
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to combine the thermal imaging system of Gustafson with the wall arrangement of Koide with the internal monitoring of Frank which can monitor moisture and temperature inside of the camera. This monitoring can ensure continued operation of the electronic components inside the camera housing. 

Claim 12 rejected under 35 U.S.C. 103 as being unpatentable over Gustafson; Eric J. et al. (US 9386239 B2) in view of Koide; Atsushi et al. (US 20120212805 A1) in view of Frank; Jeffrey D. et al. (US 7612799 B1) in view of Nunnink; Laurens et al. (US 20190361194 A1)
Regarding claim 12, Gustafson in view of Koide with Frank teach the limitation of claim 11,
	But does not explicitly teach the limitation of claim 12,
	However, Nunnink teaches additionally, 
a lens body sensor, (¶59, “temperature sensor” 1290) wherein the lens body sensor is thermally coupled to a lens body of the thermal camera by way of a thermal interface material, (¶59, “temperature sensor” 1290 that “contacts the side of the barrel 1160” which measures the “present temperature of the lens unit”) wherein the lens body sensor is configured to provide information indicative of a temperature of the lens body. (¶59, “flexible PCB 1288 can also include a temperature sensor” 1290 that contacts the side of the barrel 1160, and measures the present temperature of the lens unit)
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to combine the thermal imaging system of Gustafson with the wall arrangement of Koide with the internal monitoring of Frank with the temperature sensor of Nunnink to measure the temperature of the lens unit. This sensor can provide feedback to control the temperature of the lens. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIMMY S LEE whose telephone number is (571)270-7322. The examiner can normally be reached Monday thru Friday 10AM-8PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph G. Ustaris can be reached on (571) 272-7383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JOSEPH G USTARIS/Supervisory Patent Examiner, Art Unit 2483                                                                                                                                                                                                        

/JIMMY S LEE/Examiner, Art Unit 2483